
	
		I
		111th CONGRESS
		2d Session
		H. R. 5351
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. McKeon,
			 Mr. Hoekstra,
			 Mr. King of New York,
			 Mr. Smith of Texas,
			 Mr. Pence,
			 Mr. McCotter,
			 Mr. Lamborn, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To safeguard the sovereignty and right to self-defense of
		  the United States and its allies, to prohibit United States participation in
		  the International Criminal Court, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Self-Defense Protection Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)On July 17, 1998,
			 the United Nations Diplomatic Conference of Plenipotentiaries on the
			 Establishment of an International Criminal Court, meeting in Rome, Italy,
			 adopted the Rome Statute of the International Criminal Court.
			 The vote on whether to proceed with the statute was 120 in favor to 7 against,
			 with 21 countries abstaining. The United States voted against final adoption of
			 the Rome Statute.
			(2)During testimony
			 before the Congress following the adoption of the Rome Statute, the lead United
			 States negotiator, Ambassador David Scheffer, stated that the United States
			 could not sign the Rome Statute because certain critical negotiating objectives
			 of the United States had not been achieved. As a result, he stated: We
			 are left with consequences that do not serve the cause of international
			 justice..
			(3)Ambassador
			 Scheffer went on to tell the Congress that: Multinational peacekeeping
			 forces operating in a country that has joined the treaty can be exposed to the
			 Court’s jurisdiction even if the country of the individual peacekeeper has not
			 joined the treaty. Thus, the treaty purports to establish an arrangement
			 whereby United States Armed Forces operating overseas could be conceivably
			 prosecuted by the international court even if the United States has not agreed
			 to be bound by the treaty. Not only is this contrary to the most fundamental
			 principles of treaty law, it could inhibit the ability of the United States to
			 use its military to meet alliance obligations and participate in multinational
			 operations, including humanitarian interventions to save civilian lives. Other
			 contributors to peacekeeping operations will be similarly
			 exposed..
			(4)Notwithstanding
			 these concerns, President Clinton directed that the United States sign the Rome
			 Statute on December 31, 2000. In a statement issued that day, he stated that in
			 view of the unremedied deficiencies of the Rome Statute, I will not, and
			 do not recommend that my successor submit the Treaty to the Senate for advice
			 and consent until our fundamental concerns are satisfied..
			(5)In a 2002 letter
			 to the Secretary-General of the United Nations, Under Secretary of State John
			 Bolton stated that … in connection with the Rome Statute of the
			 International Criminal Court … the United States does not intend to become a
			 party to the treaty. Accordingly, the United States has no legal obligations
			 arising from its signature on December 31, 2000..
			(6)On July 1, 2002,
			 the Rome Statute entered into force, and the International Criminal Court was
			 enacted.
			(7)Any American
			 prosecuted by the International Criminal Court will, under the Rome Statute, be
			 denied procedural protections to which all Americans are entitled under the
			 Bill of Rights to the United States Constitution, such as the right to trial by
			 jury.
			(8)Members of the
			 Armed Forces should be free from the risk of prosecution by the International
			 Criminal Court, especially when they are stationed or deployed around the world
			 to protect the vital national interests of the United States. The United States
			 Government has an obligation to protect the members of its Armed Forces, to the
			 maximum extent possible, against criminal prosecutions carried out by the
			 International Criminal Court.
			(9)In addition to
			 exposing members of the Armed Forces to the risk of international criminal
			 prosecution, the Rome Statute creates a risk that the President and other
			 senior elected and appointed officials of the United States Government may be
			 prosecuted by the International Criminal Court for national security decisions
			 involving such matters as responding to acts of terrorism, preventing the
			 proliferation of weapons of mass destruction, and deterring aggression,
			 particularly if the International Criminal Court Assembly of States Parties
			 agrees on a definition of the Crime of Aggression over United States
			 objections.
			(10)No less than
			 members of the Armed Forces, senior officials of the United States Government
			 should be free from the risk of prosecution by the International Criminal
			 Court, especially with respect to official actions taken by them to protect the
			 national interests of the United States.
			(11)Efforts to
			 subject senior United States officials and members of the Armed Forces to
			 criminal prosecution for official actions taken by them to protect the national
			 interests of the United States could undermine the security of the United
			 States and the right and ability of the United States and other democracies to
			 defend themselves.
			(12)Any agreement on
			 a definition of the Crime of Aggression that usurps the prerogative of the
			 United Nations Security Council under article 39 of the charter of the United
			 Nations to determine the existence of any … act of aggression
			 would contravene the charter of the United Nations and undermine
			 deterrence.
			(13)In a letter dated
			 November 29, 2000, a bipartisan group of twelve former senior United States
			 Government officials expressed concern regarding the threat to American
			 sovereignty and international freedom of action posed by the International
			 Criminal Court (ICC). The signatories were the following:
				(A)Lawrence
			 Eagleburger, former Secretary of State.
				(B)Brent Scowcroft,
			 former National Security Advisor.
				(C)Caspar Weinberger,
			 former Secretary of Defense.
				(D)Zbigniew
			 Brzezinski, former National Security Advisor.
				(E)James Woolsey,
			 former Director of Central Intelligence.
				(F)Jeane Kirkpatrick,
			 former Permanent Representative of the United States to the United
			 Nations.
				(G)Henry Kissinger,
			 former Secretary of State.
				(H)Donald Rumsfeld,
			 former Secretary of Defense.
				(I)Richard V. Allen,
			 former National Security Advisor.
				(J)George Shultz,
			 former Secretary of State.
				(K)James A. Baker,
			 III, former Secretary of State.
				(L)Robert M. Gates,
			 former Director of Central Intelligence, and present Secretary of
			 Defense.
				(14)In their November
			 29, 2000, letter, the twelve bipartisan signatories added that any
			 Americans prosecuted by the ICC will be denied basic constitutional rights
			 guaranteed them under our Bill of Rights.
			(15)In their November
			 29, 2000, letter, the twelve bipartisan signatories further added that
			 Naturally we think it is essential that our nation’s military personnel
			 be safely beyond the reach of an unaccountable international prosecutor
			 operating under procedures inconsistent with our Constitution. War crimes and
			 other human rights violations have long been subject to criminal penalties
			 under United States law, and the United States has a far better record of
			 enforcing its laws against human rights violations than some of the countries
			 that support the ICC..
			(16)In their November
			 29, 2000, letter, the twelve bipartisan signatories further added that
			 we think it equally important that the President, cabinet officers, and
			 other national security decision-makers not have to fear international criminal
			 prosecution as they go about their work. The risk of international criminal
			 prosecution will certainly chill decision-making within our government, and
			 could limit the willingness of our national leadership to respond forcefully to
			 acts of terrorism, aggression, and other threats to American interests. Indeed,
			 we believe that American leadership in the world could be the first casualty of
			 the ICC..
			(17)The United States
			 has entered into bilateral agreements with over 100 countries pursuant to
			 article 98 of the Rome Statute preventing the International Criminal Court from
			 proceeding against United States personnel present in those countries.
			(18)On August 2,
			 2002, the American Servicemembers’ Protection Act of 2002 was signed into law
			 as title II of the 2002 Supplemental Appropriations Act for Further Recovery
			 From and Response To Terrorist Attacks on the United States (Public Law
			 107–206).
			(19)Among other
			 things, the American Servicemembers’ Protection Act of 2002 prohibits United
			 States cooperation with the International Criminal Court and specifies
			 restrictions on—
				(A)participation by
			 covered United States persons in United Nations (UN) peacekeeping and peace
			 enforcement operations; and
				(B)transfer to the
			 International Criminal Court of United States classified national security and
			 law enforcement information.
				(20)Secretary of
			 State Hillary Rodham Clinton stated on August 6, 2009, that [It] is a
			 great regret that we are not a signatory of the Rome Statute of the
			 International Criminal Court.
			(21)Ambassador Susan
			 Rice, Permanent Representative of the United States to the United Nations,
			 stated at a meeting of the United Nations Security Council on January 29, 2009,
			 that the International Criminal Court looks to become an important and
			 credible instrument. She further stated on August 12, 2009, that
			 We have changed course. … We no longer oppose mentions of … the
			 International Criminal Court.
			(22)In November of
			 2009, the United States for the first time sent an observer delegation to the
			 Assembly of States Parties of the International Criminal Court.
			(23)Stephen J. Rapp,
			 Ambassador-at-Large for War Crimes Issues, has expressed the willingness of the
			 United States to participate in the Review Conference of the Rome Statute of
			 the International Criminal Court, which is scheduled to be held from May 31 to
			 June 11, 2010, in Kampala, Uganda.
			(24)Ambassador Rapp
			 has stated that the United States will return to engagement at the
			 ICC.
			(25)On December 1,
			 2009, the President announced his determination that it is in our vital
			 national interest to send an additional 30,000 United States troops to
			 Afghanistan in his Address to the Nation on the Way Forward in
			 Afghanistan and Pakistan, delivered at the United States Military
			 Academy at West Point, New York.
			(26)During their
			 testimony before the Committee on Foreign Affairs of the United States House of
			 Representatives on December 10, 2009, General Karl W. Eikenberry (retired),
			 United States Ambassador to Afghanistan, and General Stanley A. McChrystal,
			 Commander, International Security Assistance Force and Commander, United States
			 Forces Afghanistan, were both asked, Are you on record as saying that
			 you are absolutely opposed, under any circumstances, to men and women in
			 uniform being arrested anywhere in the world and tried before the ICC court as
			 a result of their actions in either Iraq or Afghanistan?. They both
			 responded in the affirmative.
			(27)The Prosecutor of
			 the International Criminal Court, Luis Moreno-Ocampo, has reportedly stated
			 that he considers all soldiers operating on the territory of Afghanistan—even
			 those from nations who have not ratified the Rome Statute—to fall under the
			 jurisdiction of the International Criminal Court, and that he is conducting a
			 preliminary investigation into whether NATO troops, including
			 American soldiers, have committed war crimes.
			(28)Those seeking to
			 prevent the democratic, Jewish State of Israel from defending itself from
			 violent militant groups and their state sponsors have frequently attempted to
			 use the International Criminal Court in furtherance of this objective.
			(29)From December
			 2008 to January of 2009, in response to thousands of rocket and mortar attacks
			 spanning eight years from Hamas and other violent militant groups in the Gaza
			 Strip, Israel conducted Operation Cast Lead in order to defend its citizens
			 from such attacks.
			(30)The Prosecutor of
			 the International Criminal Court, Luis Moreno-Ocampo, has reportedly stated
			 that he is considering a request by the Palestinian Authority to exercise
			 jurisdiction over the West Bank and Gaza in order to investigate Israel’s
			 defensive Operation Cast Lead.
			(31)On September 15,
			 2009, pursuant to a one-sided, anti-Israel mandate from the notoriously biased
			 United Nations Human Rights Council, the United Nations Fact Finding
			 Mission on the Gaza Conflict released its report (known as the
			 Goldstone Report), which—
				(A)repeatedly made
			 sweeping and unsubstantiated determinations that the Israeli military had
			 deliberately attacked civilians during Operation Cast Lead;
				(B)in effect denied
			 the State of Israel the right to self-defense;
				(C)never noted the
			 fact that Israel had the right to defend its citizens from the repeated violent
			 attacks committed against civilian targets in southern Israel by Hamas and
			 other Foreign Terrorist Organizations operating from Gaza;
				(D)largely ignored
			 the culpability of the Government of Iran and the Government of Syria, both of
			 whom sponsor Hamas and other violent militant groups; and
				(E)recommended that
			 the report be referred for further action to the Prosecutor of the
			 International Criminal Court.
				(32)On November 3,
			 2009, the United States House of Representatives adopted House Resolution 867,
			 which consider[ed] the Report of the United Nations Fact Finding
			 Mission on the Gaza Conflict [the] Goldstone Report to be irredeemably
			 biased and unworthy of further consideration or legitimacy and
			 reaffirm[ed] its support for the democratic, Jewish State of Israel, for
			 Israel’s security and right to self-defense, and, specifically, for Israel’s
			 right to defend its citizens from violent militant groups and their state
			 sponsors.
			(33)As a non-party to
			 the Rome Statute, the United States is not bound by its terms, and does not
			 recognize any claimed jurisdiction of the International Criminal Court over
			 United States nationals.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United States
			 should not ratify the Rome Statute of the International Criminal Court;
			(2)the President
			 should not submit for ratification the Rome Statute of the International
			 Criminal Court;
			(3)the President and
			 the Secretary of State should not undertake further actions that could
			 legitimize the International Criminal Court;
			(4)the President and
			 the Secretary of State should lead a high-level diplomatic effort to encourage
			 additional countries to enter into agreements with the United States, pursuant
			 to article 98 of the Rome Statute, preventing the International Criminal Court
			 from proceeding against United States personnel present in such countries, and
			 to strengthen existing article 98 agreements;
			(5)the President and
			 the Secretary of State should lead a high-level diplomatic effort to defend the
			 right to self-defense of the United States and other democracies, including the
			 United States indispensable ally Israel, against efforts such as the Goldstone
			 Report that seek to deny democracies that very right via entities like the
			 International Criminal Court; and
			(6)the President and
			 the Secretary of State should explore credible, alternative forums to combat
			 impunity for war crimes and other atrocities, while respecting the sovereignty
			 and right to self-defense of democracies with robust, autonomous, and effective
			 judicial systems.
			4.Prohibition on
			 use of funds for participation in the International Criminal Court
			(a)In
			 generalNotwithstanding any other provision of law, no funds made
			 available to any department, agency, or entity of the United States Government
			 or to any State or local government, including any court, may be used for
			 United States participation in the International Criminal Court or its
			 attendant activities, including any review conference or meeting of the
			 Assembly of States Parties.
			(b)Rule of
			 constructionThe prohibition under subsection (a) shall be
			 construed to strengthen and supplement, not to weaken or supplant, the
			 prohibitions stated in section 2004 of the American Servicemembers’ Protection
			 Act of 2002 (title II of the 2002 Supplemental Appropriations Act for Further
			 Recovery From and Response To Terrorist Attacks on the United States (Public
			 Law 107–206)).
			5.DefinitionsIn this Act:
			(1)International
			 Criminal CourtThe term International Criminal Court
			 means the court established by the Rome Statute.
			(2)Rome
			 StatuteThe term Rome Statute means the Rome Statute
			 of the International Criminal Court, adopted by the United Nations Diplomatic
			 Conference of Plenipotentiaries on the Establishment of an International
			 Criminal Court on July 17, 1998.
			
